Citation Nr: 0206704	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  94-12 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable evaluation for residuals of 
malaria.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1969.

Initially, the Board of Veterans' Appeals (Board) notes that 
the Board previously denied the veteran's claim for service 
connection for residuals of malaria in a March 1998 decision, 
and that following the appeal of that decision, a Motion for 
Remand to Stay Further Proceedings was filed by the 
Department of Veterans Affairs (VA) in November 1998.  In 
February 1999, the United States Court of Appeals for 
Veterans Claims (previously known as the United States Court 
of Veterans Appeals prior to March 1, 1999) issued an Order 
vacating and remanding the Board's March 1998 decision for 
development consistent with the Motion for Remand filed by 
VA.

Thereafter, pursuant to the Motion for Remand, the Board 
remanded this matter to the originating agency in April 2000 
to obtain additional relevant records, including records from 
the Social Security Administration (SSA), and records 
prepared by one of the veteran's treating VA physicians, and 
a VA medical examination to determine the nature and extent 
of any current residuals of malaria.  The Board finds that 
the action requested by the Board in its remand has been 
accomplished to the extent possible and that this matter is 
ready for appellate review.


FINDINGS OF FACT

1.  The rating criteria for evaluating infectious diseases 
were changed during the course of this appeal.  Neither 
version of the criteria is more favorable to the veteran.

2.  The veteran currently does not have active malaria or any 
residuals of prior episodes of malaria.  There is no evidence 
of relapse within the past year or moderate disability, 
anemia, marked impairment, or other severe symptoms 
identified as residuals of malaria.


CONCLUSION OF LAW

The criteria for a compensable rating for malaria have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.321, 4.2, 4.7, 4.31, 4.88b, Diagnostic Code 6304 (2001); 38 
C.F.R. §§ 4.88, 4.88b, Diagnostic Code 6304 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

At the outset, the Board notes that this claim has already 
been developed pursuant to the guidelines established under 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§ 5103A (West Supp. 2001) (VCAA).  First, the record clearly 
reflects that the regional office (RO) specifically obtained 
the SSA and physician's records identified in the Board's 
remand of April 2000, and there is no indication that there 
are any outstanding relevant documents or records that have 
not already been obtained or addressed by examiners in the 
process of rendering pertinent opinions and comments.  

Moreover, the veteran was provided with a comprehensive VA 
infectious disease examination in November 2001 to evaluate 
any current residuals of malaria, and the claims folder 
contains an examination report from this examination.  In a 
letter dated in October 2000, the veteran was also requested 
to furnish any additional relevant evidence that reflected 
treatment for residuals of malaria and the record does not 
reflect that the veteran provided any additional records in 
response to this request.  Thus, the Board finds that the RO 
complied with the remand order.  Stegall v. West, 11 Vet. 
App. 268 (1998).  The Board further observes that the veteran 
has been placed on notice of the law and regulations 
pertinent to his claim by the RO and later by the Board in 
its vacated decision of March 1998.  Further notice of this 
information would therefore be both redundant and 
unnecessary.  

Although the Board also notes that the Secretary has recently 
promulgated regulations to further implement the guidelines 
set forth in the VCAA, the Board's review of those 
regulations does not reveal any additional notice and/or 
development requirements that have not already been 
accomplished or that an additional opinion is necessary to 
evaluate this claim.  See 66 Fed. Reg. 45,650 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  In addition, in supplementary information 
provided with the new regulations, it was noted that these 
provisions merely implemented the VCAA, and did not provide 
any rights other than those provided by the VCAA.  Thus, 
based on all of the foregoing, the Board finds that this 
matter has been sufficiently developed pursuant to the VCAA 
and the regulations promulgated thereto.

The history of this disability shows that the RO originally 
granted service connection for malaria by a rating decision 
in November 1969, at which time the RO assigned a 
noncompensable rating from June 27, 1969.  An April 1986 
claim for a compensable rating for this disorder was denied 
by an unappealed rating decision in September 1986.  A 
September 1992 rating decision also denied the same benefit, 
and a notice of disagreement (NOD) with that determination 
was found by the RO to be untimely.  The veteran filed a 
notice of disagreement with the determination that the former 
NOD was untimely, but he withdrew that claim at a hearing at 
the RO in March 1994.  A January 26, 1994 statement from the 
veteran was accepted by the RO as a new informal claim for a 
compensable rating.  This claim was denied by a rating 
decision in November 1994 and is the subject of the current 
appeal.  

VA outpatient records through March 1994 reflect that in 
March 1993 the veteran's complaints included fatigue and 
sleep difficulty and the diagnosis was perennial rhinitis and 
irritable colon disease.  

At a personal hearing in March 1994, the veteran testified 
that he had experienced feelings of fatigue since March 1991, 
and that his symptoms were the same kind of symptoms he 
experienced when he had malaria in the service (transcript 
(T.) at p. 4).

A VA systemic examination in April 1994 revealed that the 
veteran reported fever and other symptoms allegedly 
attributable to malaria one to two times per month since 
1968.  He also reported chronic fatigue.  Blood results were 
not found to indicate anemia.  The diagnosis was history of 
malaria and chronic fatigue, unknown etiology.

On a VA PTSD examination in May 1994, the diagnostic 
formulation included dysthymia, schizoid personality disorder 
and malaria, by history.

At the veteran's personal hearing in March 1996, the veteran 
testified that he had malaria in Vietnam for over two weeks 
before he was admitted to a hospital (T. at p. 1).  He then 
spent approximately two weeks in the hospital and this was in 
1968 (T. at pp. 1-2).  He was released to his regular duties 
but felt tired or fatigued (T. at p. 2).  His bout with 
malaria was in May and he left Vietnam in November of the 
same year (T. at p. 2).  After returning to the states, he 
was discharged six months later (T. at p. 3).  At first, he 
did not feel fatigued, but years later when he was examined 
for thyroid and small intestine problems in July 1982, he 
reported feeling very tired (T. at p. 3).  He again reported 
significant problems with fatigue in 1991 (T. at p. 4).  He 
first denied having been evaluated by a tropical medicine 
specialist for malaria, but then indicated that he couldn't 
say, indicating "[m]aybe just take a blood test, that's it" 
(T. at p. 4).  The veteran strongly believed that his fatigue 
and tiredness was from malaria (T. at p. 4).  The veteran 
could not say whether he would get low-grade fevers but did 
maintain that he would experience intermittent chills that 
would usually last between 15 seconds and one minute (T. at 
pp. 4-5).  The veteran believed that his SSA disability 
benefits were based on his chronic fatigue (T. at p. 7).  He 
reiterated that a blood test was the only test he had taken 
for the evaluation of his malaria (T. at p. 7).  

The veteran reported on a VA systemic examination in March 
1996 the development of chronic fatigue in March 1991 for 
which he had been evaluated by Dr. P.  The diagnosis was 
history of malaria.  The examiner commented that it was 
doubtful that his fatigue was related to his previous 
malaria.

A VA PTSD examination in March 1996 also included the 
veteran's assertion that his chronic fatigue was a result of 
the malaria that he contracted in Vietnam.  He further 
asserted that the doctors had not been helpful as they had 
not examined him in any acute phase and would not send him to 
a physician who specialized in tropical medicine where an 
accurate diagnosis and disability evaluation could be made.  

VA outpatient treatment records for the period of March to 
June 1996 reflect that in March 1996, the veteran was seen by 
Dr. P. with complaints of recent increased tiredness.  The 
veteran denied fevers but noted experiencing chills and blood 
in his stools.  The problems included fatigue.  In April 
1996, his complaints included chronic fatigue for the 
previous five years; the impression was abdominal pain.  In 
June 1996, Dr. P. again noted that the veteran's complaints 
included chills and the problem list included history of 
malaria.

In-service clinical records for the veteran's hospitalization 
for malaria were received in November 1996.  The records 
confirm the veteran's hospitalization for malaria between May 
4, 1968 and May 19, 1968.  Blood results were interpreted as 
no longer positive for malaria, dated on May 21, 1968 and May 
22, 1968.  

VA records received in April 2001 include a list of periodic 
VA consultations over the period of April 1994 to October 
1997.  On the list was a 15-minute evaluation with the 
infectious disease clinic in May 1995 and a 15-minute 
evaluation by Dr. P. in June 1995.  Additional VA records 
received at this time included Dr. P.'s outpatient records 
from June 1995.  These records note that the veteran 
complained of hematuria, intermittent hemorrhoidal bleeding 
and that certain medicine was making him tired.  Dr. P.'s 
list of problems did not include malaria or residuals of 
malaria.

SSA records were received in October 2001 and include 
additional private and VA medical records.  A psychological 
examination record from February 1993 indicates that the 
veteran alleged a wide range of somatic complaints and that 
his most significant condition was "fatigue."  It was also 
noted that the veteran suggested that this symptom went back 
to when he contracted malaria in Vietnam, that it was 
apparent at least since 1977, and that "it got real bad 
around 1990."  A June 1994 SSA consultation from Dr. R., 
whose office specializes in internal medicine and infectious 
disease, includes Dr. R.'s opinion that the veteran's 
clinical history and physical examination did not identify 
any findings which would enable Dr. R. to substantiate a 
diagnosis of malaria.  Dr. R. also did not find that 
additional treatment for malaria was warranted since he 
believed that the veteran's disease process had been 
completely eliminated.

The SSA records further include VA outpatient treatment 
records for the period of January 1997 to April 1998.  A VA 
neurological consultation in January or February 1997 
revealed a past medical history of chronic fatigue but does 
not identify this problem as a residual of malaria.  In 
January 1998, the veteran reported his belief that he had had 
a relapse of malaria one month earlier.  A May 1998 private 
medical report from C. M. C. notes the veteran's history of 
chronic fatigue with a history of Hepatitis B dating back two 
years.  Additional VA outpatient treatment records from July 
1998 indicate that the veteran's complaints included chills 
but no diagnosis identifying this or any other symptom as a 
residual of malaria.  SSA determinations in 1993 and 1994 
reflect primary diagnoses of chronic neuropsychiatric 
disturbance and mild dysthymia disorder.

A VA infectious disease consultation in August 2000 reflects 
that the veteran reported the onset of gradual weakness, 
fatigue and related symptoms in 1991, which was also the 
beginning of periodic relapses of malaria.  The reporting 
physician denied that there was any documented lab tests or 
peripheral smears to prove those relapses were secondary to 
malaria.  A peripheral smear conducted at this time was 
interpreted as being negative for any malarial parasite.  

The assessment included history of malarial episode in 1968 
for which the veteran received treatment and the claim of 
multiple relapses of malaria since 1991, without supporting 
results from documented tests or peripheral smears.  
Reportedly, the examiner really doubted that the veteran's 
weakness and fatigue symptoms were related to malaria.  The 
examiner further opined that chronicity of malaria of as much 
as 32 years was very, very rare and unlikely, noting that out 
of the four species of malarial parasites, only one species 
was noted to last as much as 7 to 10 years, with chronicity 
of as much as 20 years.  Even with this species, however, it 
was noted that there were sequelae in very few cases, and 
that these cases were very rare.  The examiner concluded that 
the veteran's history extended beyond 30 years at this point, 
and that there were no sequelae, side effects or reactions of 
malaria at this time.  For the veteran's satisfaction, the 
veteran was advised to go in for a peripheral smear whenever 
he believed that a relapse was secondary to his malarial 
infection.

A VA outpatient record from June 2001 reflects that a 
hematology referral was unnecessary because the veteran's 
complete blood count was negative.

The veteran was afforded a VA infectious disease examination 
on November 21, 2001, pursuant to the Board's remand.  The 
examiner reported that the entirety of the claim folder had 
been reviewed, including the service medical records.  The 
veteran's assertion that he experienced chronic fatigue due 
to relapses of malaria was noted.  It was further noted that 
the veteran had been seen in urgent care at the VA in 
November 2000, at which time it was noted that the veteran's 
case had been reviewed by an infectious disease specialist 
who believed that malaria was unlikely in light of the 
veteran's previous treatment.  This examiner also noted the 
results from the infectious disease consultation in August 
2000.  The examiner further indicated that with the exception 
of the veteran's total bilirubin, liver function tests were 
normal.  The examiner specifically noted that the veteran was 
being evaluated at this time to determine the existence of 
the current extent or severity of residuals of malaria and to 
consider another blood smear test for malarial parasites and 
an additional test for liver/spleen damage.  

With respect to the veteran's reported history, the examiner 
noted the apparent lack of symptomatology between 1968 and 
1991, and that the veteran complained of lapses every one to 
two months or every six months, with nonspecific chills and 
other symptoms.  The veteran's current symptoms were 
indicated to include dysuria, difficulty with focusing 
vision, chronic fatigue, photophobia, hiatal hernia with 
reflux, stomach pain, green or yellow stools, occasionally 
runny stools, and constipation.  The veteran complained that 
doctors who had evaluated him in the past were not 
specialists and did not know what they were talking about.

Physical examination revealed that the abdomen was 
nondistended and nontender, with no palpable mass, and no 
palpable splenomegaly or hepatomegaly.  There was a total 
bilirubin or 1.4, but the remainder of the liver function 
tests were normal.  A peripheral smear for malaria was 
negative.  At this time, the examiner indicated that there 
was insufficient clinical evidence to warrant a diagnosis of 
any chronic pathological disorder concerning malaria.  The 
examiner further commented that there were no residuals, and 
there was no residual disability of malaria that would limit 
any activities.  The examiner went on to comment that current 
symptoms noted by the veteran were not consistent with any 
expected residual symptoms of malaria, and that in view of 
the current examination and previous examinations by Dr. D. 
in August 2000 and Dr. P. and Dr. R. in the past, 
infectious/tropical disease specialists, it was evident that 
the veteran had no sequelae or residuals from previous 
malarial infection.  The examiner opined that the veteran's 
elevated bilirubin was likely due to Gilbert's disease, which 
was not related to malaria.

VA outpatient records from December 2001 reflect that at the 
beginning of the month, the veteran reported a recent 
recurrence of fatigue that he believed was related to his 
malaria in the service.  On December 22, 2001, the veteran 
complained of having a recent relapse of malaria, with 
weakness, light-headedness, a white substance in his urine, 
and pain in his rectum and abdominal area.  He also reported 
a previous relapse on November 28, 2001 and again, on 
December 5 and 6.  Treatment included an evaluation of the 
veteran's blood for malaria, and there is no indication that 
the results were positive or that the veteran suffered from 
current symptoms referable to malaria.

II.  Rating Criteria and Analysis

The veteran contends that his service-connected malaria 
should be compensated, and that the examinations he has been 
afforded to ascertain the existence and level of his 
disability were inadequate in that they were conducted by 
examiners who were not specialists in infectious disease 
and/or that the examinations were not provided when his 
condition was symptomatic. 

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  
38 C.F.R. § 4.1.

As noted in the vacated March 1998 Board decision, 
substantive changes were made to the schedular criteria for 
evaluating infectious diseases during the course of the 
appeal.  Where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The case was previously 
adjudicated by the Board under both versions, and the 
December 2001 supplemental statement of the case clearly 
considered both criteria when the RO continued to deny 
entitlement to a compensable rating.  The Board will analyze 
the veteran's claim for increase under both sets of criteria 
to determine if one is more favorable to him, at least from 
the effective date of the revised criteria.  See VAOGCPREC 3-
2000; 65 Fed. Reg. 33422 (2000). 

Prior to August 1996, 38 C.F.R. § 4.88 (1996) provided that 
in rating disability from malaria, once identified by 
clinical and laboratory methods, or by clinical methods alone 
where the disease is endemic, the clinical course of the 
disease, the frequency and severity of recurrences, the 
necessity for and the reaction to medication, should be the 
basis of evaluation, not the presence or absence of 
parasites.  When there have been relapses following the 
initial course of treatment, further relapses are to be 
expected and for some time the veteran must be given the 
benefit of the doubt as to unexplained fever of short 
duration, controlled by medication specific for malaria.  
38 C.F.R. § 4.88 (1996).

For a compensable rating to be assigned under the rating 
criteria in effect prior to August 1996, the disease must be 
recently active with one relapse in the past year, or 
productive of moderate disability.  A compensable rating 
could not be assigned for malaria based on the veteran's 
unsupported claim or statement.  38 C.F.R. § 4.88b, Code 
6304, Note (1) (1996).  Recently active malaria with two 
relapses in the past six months; or old cases with anemia 
warrant a 30 percent evaluation.  Clinically active malaria 
so as to require intensive treatment; recently active malaria 
with three or more relapses over past six months; or old 
cases with marked general impairment of health warrant a 50 
percent evaluation.  Clinically active malaria so as to 
require hospital treatment for a contemplated or elapsed 
period of 14 days or more; or with a combination of cerebral 
symptoms, enlarged spleen, anemia, or other severe symptoms 
warrants a 100 percent evaluation.  38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (1996).  

Under the revised criteria, malaria as an active disease 
warrants a 100 percent rating.  The diagnosis of malaria must 
be confirmed by the presence of malarial parasites in blood 
smears; thereafter, residuals of malaria such as liver or 
spleen damage are to be rated under the appropriate system.  
38 C.F.R. § 4.88b, Diagnostic Code 6304 (2001).

Based upon the evidence, the Board finds that a compensable 
rating is not warranted under either the "old" or "new" 
rating criteria for the veteran's service-connected 
disability.  In this regard, at no time since active military 
service has there been competent medical evidence of 
clinically or recently active malaria.  Moreover, at no time 
since service has a physician identified existing symptoms or 
the results from any laboratory study of the blood as 
confirming that the veteran had had a relapse or was anemic 
due to the disease.  Further, at no time during the pendency 
of this claim has there ever been medical evidence of 
residuals of malaria, determined by a physician or other 
medical care provider to be reflective of moderate 
disability, anemia, marked impairment of health or other 
severe symptomatology.

In fact, as was concluded by the most recent VA infectious 
disease examiner in November 2001, current symptoms noted by 
the veteran were not consistent with any expected residual 
symptoms of malaria, and that in view of the current 
examination and previous examinations by Dr. D. in August 
2000 and Dr. P. and Dr. R. in the past, it was evident that 
this veteran had no sequelae or residuals from previous 
malarial infection.  

Moreover, to the extent recent laboratory results disclosed 
an elevated level of bilirubin, the examiner commented that 
the veteran's liver function studies were otherwise negative, 
and that the elevated bilirubin was likely due to Gilbert's 
disease and unrelated to malaria.  There is also no evidence 
of residual damage to other organs or body systems such as to 
warrant a separate rating for residuals of malaria.  The 
veteran's assertion that his complaints of chronic fatigue 
and other symptoms are related to his malaria in service are 
of little or no probative value for as a lay person, the 
veteran is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  In fact, Note (1) 
of Diagnostic Code 6304 from the "old" criteria indicates 
that compensable ratings are not to be assigned based on the 
veteran's unsupported claim or statement.  Thus, the Board 
finds that the preponderance is against the claim and 
indicates that the veteran does not have active malaria or 
residuals of malaria.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  
As the minimum schedular requirements for a compensable 
rating for malaria have not been met under either the "old" 
or "new" criteria, a compensable rating for malaria is not 
warranted.

The Board has additionally considered the propriety of an 
extra-schedular rating for residuals of malaria under 
38 C.F.R. § 3.321.  Without medical evidence of residuals of 
the disease, however, there is no basis to conclude that 
malaria is productive of an unusual or exceptional disability 
picture, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321.  

The veteran has also contended that the VA examinations he 
has been afforded to ascertain the existence and level of his 
disability were inadequate in that they were conducted by 
examiners who were not specialists in infectious disease 
and/or that the examinations were not provided when his 
condition was symptomatic.  In this regard, the Board would 
first point out that neither the "old" nor "new" rating 
criteria require that the examining physician have a specific 
specialty.  In any event, the findings, comments, and overall 
discussions contained within both the VA and SSA examiners' 
examination reports clearly reflect the examiners' 
familiarity with the various types of malaria and anticipated 
residuals of the disease.  Several were described on VA 
examination in November 2001 as infectious disease 
specialists.  

In addition, the Board notes that the "new" criteria merely 
specify that the diagnosis have depended on the 
identification of the malarial parasites in blood smears and 
that while an initial diagnosis may be based on clinical 
grounds without such confirmation, relapse must be confirmed 
by the presence of malarial parasites in blood smears.  The 
"old" criteria indicate that ratings assigned by post-
service medical evidence reflect a record of sufficient 
clinical findings, when considered in accordance with all 
other data of record.  The Board has reviewed the VA 
examination reports from August 2000 and November 2001 and 
finds them not only to be based on the results of blood 
smears but also on other sufficient findings considered in 
the context of all of the medical evidence of record.

As for the veteran's assertion that he should have been 
afforded an examination and/or blood smear when he was 
actually undergoing a relapse, it is clear that the November 
2001 examiner invited the veteran to do so, and the veteran 
apparently took the examiner's recommendation and sought 
additional VA evaluation for purported residuals in early 
December 2001.  However, even though the veteran complained 
of a relapse around Thanksgiving of 2001, it is clear that a 
late November 2001 blood smear had just revealed negative 
findings, and there is no indication in the record that blood 
tests the veteran underwent in December 2001 revealed 
malarial parasites.  Consequently, the Board finds that the 
veteran has been furnished with a comprehensive VA 
examination at or near the time the veteran reported the 
actual manifestation of disability, and that further 
examination for this purpose is not warranted.  

Based on all of the foregoing, the benefit sought on appeal 
is denied.  The Board has considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  See also Ferguson v. Principi, 273 F.3d 1072 
(Fed.Cir. 2001) (where the preponderance of the evidence is 
against the claim, the provision of 38 U.S.C.A. § 5107(a) 
concerning resolution of doubt in the claimant's favor is 
inapplicable).  


ORDER

A compensable rating for residuals of malaria is denied.


		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

